Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 9,
2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00232-CR

                      THE STATE OF TEXAS, Appellant

                                        V.

                   MELISSA ANNETTE CALISE, Appellee

                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1754454


                         MEMORANDUM OPINION

      The State has signed and filed a written request to dismiss its appeal. See
Tex. R. App. P. 42.2. Because this court has not delivered an opinion, we grant the
State’s request.

      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.
                                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2